Citation Nr: 1746759	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type II, to include cataracts of the bilateral eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from December 1964 to December 1973, and from December 1973 to May 1978.  The Veteran's tour of duty included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This decision granted service connection for diabetes mellitus, and assigned an evaluation of 20 percent, effective as of November 3, 2005.  

FINDINGS OF FACT

1.  On November 3, 2005, more than one year following discharge, the Veteran submitted an original claim for entitlement to service connection for diabetes mellitus, type II, to include including cataracts of the bilateral eyes.

2.  Prior to November 3, 2005, there is no other document or statement that can be construed as a claim, formal or informal, which constitutes a claim for service connection for diabetes mellitus, type II.

3.  The evidence of record does not reveal a diagnosis of diabetes mellitus, type II, prior to May 8, 2001.


CONCLUSION OF LAW

An effective date prior to November 3, 2005, for the award of service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Board notes that pursuant to June 2015 Board remand decision, VA made multiple attempts to obtain the Veteran's outstanding treatment records, to include records from Privia Medical Group Pulmonary, Medical Associates of Northern Virginia.  As of July 2017, no response has been received from the provider.  The Veteran was provided notice of the provider's failure to VA's requests for records.

As a general rule, "[a] claimant has the responsibility to present and support a claim for benefits."  Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility.)  In this case, even if the requested documents had been obtained and associated with the Veteran's claims file, the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C.A. § 5107 (a).  Accordingly, the Board finds that the June 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate this case.



	(CONTINUED ON NEXT PAGE)
Earlier effective date

The RO has assigned an effective date of November 3, 2005, for the award of service connection for the Veteran's diabetes type II, to include cataracts of the bilateral eyes, based upon the date of receipt of the Veteran's statement in support asserting this claim.  He seeks the assignment of an earlier effective date.  Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of November 3, 2005, is the earliest effective date available for service connection for the Veteran's diabetes type II, to include cataracts of the bilateral eyes.

As a preliminary matter, the Board notes that the Veteran's VA medical records show an initial diabetic assessment note indicating that the Veteran was diagnosed with diabetes in December 2004.  In numerous lay statements (most recently in June 2017), the Veteran reported elevated glucose levels in October 2004, two months prior to the December 2004 diagnosis.  In a separate correspondence on the same date, the Veteran stated that he was notified that records from an outstanding provider (dated 2003 to mid-2005) had been destroyed.  While the Board has considered the Veteran's lay statements and the medical evidence of record, the Board finds that the Veteran is not entitled to an earlier effective date.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2015); 38 C.F.R. § 3.400 (b)(2)(i) (2017).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2015); 
38 C.F.R. § 3.400 (q), (r) (2017).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110 (g) (2017); 38 C.F.R. § 3.114 (a) (2017).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1) (2017).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114 (a)(3) (2017). 

Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for presumptive service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i) (2017).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816 (b)(2) (2017). 

Based on a law change effective May 8, 2001, diabetes mellitus, type II, became subject to presumptive service connection as a disease associated with herbicide exposure.  As the Veteran has a current diagnosis of diabetes mellitus, type II and his tour of duty includes service in the Republic of Vietnam, the Veteran is considered a Nehmer class member.  See 38 C.F.R. §3.816  (b)(1)(2) (2017).  Nonetheless, an earlier effective date for service connection for diabetes is not available to the Veteran.

Nonetheless, the Veteran has not alleged, nor does the evidence of record indicate, that he filed a claim or had an informal communication asserting his entitlement to service connection for diabetes type II, to include a secondary condition of cataracts of the bilateral eyes, prior to his most recent claim, which was received on November 3, 2005.  38 U.S.C.A. § 5101 (a) (West 2015); 38 C.F.R. §§ 3.1 (b), 3.151(a), 3.155 (2017).  Accordingly, the Board finds that the assignment of an earlier effective date is not warranted.


ORDER

Entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type II, to include cataracts of the bilateral eyes, is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


